ICJ_052_NorthSeaContinentalShelf_DEU_NLD_1969-02-20_JUD_01_ME_08_FR.txt. OPINION DISSIDENTE DE M. TANAKA

: Traduction]
I

Malgré le profond respect que je porte à la Cour, je suis, à mon grand
regret, dans l’impossibilité de partager ses vues sur certains points
importants, tant en ce qui concerne le dispositif que les motifs de l’arrét.

La question que la Cour internationale de Justice est appelée à trancher
en vertu du paragraphe 1 de l’article premier des deux compromis, est
la suivante:

«Quels sont les principes et les régles du droit international
applicables a la délimitation entre les Parties des zones du plateau
continental de la mer du Nord relevant de chacune d’elles au-dela
des lignes de délimitation partielle déterminées [dans les accords
antérieurement conclus par elles, savoir: la Convention du 9 juin
1965 entre la République fédérale d'Allemagne et le Danemark et
la Convention du 1°° décembre 1964 entre la République fédérale et
les Pays-Bas]? »

Il ressort clairement des compromis que ce qui est demandé à la Cour,
c’est d’indiquer les « principes et règles de droit international » applicables
à ladite délimitation du plateau continental et rien d’autre.

Les affaires dont la Cour est saisie portent sur des différends concernant
la délimitation du plateau continental dans la mer du Nord. Le fait que
ces différends ont surgi et que la Cour est priée de les trancher prouve
ceci: en raison des intérêts économiques en jeu (ressources naturelles,
en particulier minérales, telles que le pétrole ou le gaz du sous-sol du
lit de la mer, que les progrès récents de la technique permettent au-
jourd’hui d’inventorier et d'exploiter) une notion purement géologique
et géographique à l’origine — celle de plateau continental — revêt
désormais une importance juridique, de sorte que l’on se trouve devant
un ensemble de droits et d’obligations soumis à des règles de droit et
constituant une institution qui relève du droit international.

I] ne fait aucun doute que cette branche particulière du droit maritime
international soulève bien des questions nouvelles et difficiles. Le fait
que la proclamation Truman de septembre 1945 a été suivie d’une série
de déclarations, décrets et autres actes unilatéraux d’Etats maritimes, par
lesquels ceux-ci proclamaient leurs droits souverains exclusifs sur le
plateau continental adjacent à leurs côtes, est sans conteste l’une des
raisons — et non des moindres — qui ont amené à entreprendre, à la

172
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 172

conférence de Genéve sur le plateau continental, une œuvre de législa-
tion que la Commission du droit international des Nations Unies avait
préparée. Par la Convention de Genève de 1958, le régime du plateau
continental a définitivement assumé le caractère d’une institution juridi-
que.

Quant à l’idée de base, au principe fondamental, qui régissent le
plateau continental en tant qu’institution juridique, il est évident que
c’est la nécessité de concilier les deux intérêts en présence: celui de tout
Etat riverain, qui est d'explorer son plateau continental et d’en exploiter
les ressources naturelles et celui de la communauté internationale,
touchant en particulier la sauvegarde de la liberté de la haute mer.

A ce sujet, il convient de souligner ceci: l’institution du plateau con-
tinental repose sur certains principes fondamentaux, à savoir que l'Etat
riverain exerce des droits souverains sur le plateau continental aux fins
de l'exploration de celui-ci et de l'exploitation de ses ressources naturelles,
que ces droits sont exclusifs et qu’ils sont indépendants de l’occupation
effective ou fictive, aussi bien que de toute proclamation expresse (art. 2,
par. 1-3 de la Convention de Genève). Il faut constater que cette con-
ception fondamentale du plateau continental, consacrée par le droit
international coutumier, joue un rôle important quand il s'agit de décider
de la délimitation du plateau continental, comme nous le verrons ci-
après.

On conçoit la nécessité de réglementer, sur le plan juridique, la délimi-
tation du plateau continental entre Etats riverains, si l’on songe que les
querelles de limites qui peuvent surgir entre ces Etats dès lors qu’ils
étendent leur juridiction sur des zones du plateau continental risquent
de gravement menacer la paix internationale, de même que les différends
concernant les frontières terrestres. Au contraire, la coexistence, dans
la paix et dans l’ordre, d'activités d’exploration et d’exploitation des
ressources naturelles du lit de la mer et de son sous-sol par les Etats
intéressés, contribuerait énormément au bien de l’humanité.

Dans ces conditions, il est clair que la délimitation d’un même plateau
continental entre deux ou plusieurs Etats dont les côtes se font face ou
entre deux Etats adjacents est une question extrêmement importante.
C’est cette question même qui fait l’objet des dispositions de Particle 6,
paragraphes 1 et 2, de la Convention, et c’est celle qui est en jeu dans
les présentes affaires. Dans la délimitation du plateau continental, comme
du reste pour tout ce qui touche à celui-ci, c’est le droit — et non l’anar-
chie — qui doit régner.

IJ

Sur la délimitation, la République fédérale d’Allemagne d’une part
et les Royaumes du Danemark et des Pays-Bas de l’autre ont des opinions
radicalement opposées. La première nie que l’équidistance s'applique en
Pespéce; les seconds sont en faveur de cette application. Essentiellement,

173
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 173

la présente affaire se ramène à la question de savoir si l'article 6, para-
graphe 2, de la Convention, qui prévoit l'application du principe de
l’équidistance, est opposable ou non à la République fédérale.

Il est évident que fa Convention sur le plateau continental de 1958,
et en particulier son article 6, n’est pas opposable en tant que telle à ia
République fédérale puisque son consentement fait défaut. Il est exact
que la République fédérale a participé de manière positive à l'élaboration
de la Convention et qu’elle en est devenue l'un des Etats signataires le
30 octobre 1958, mais elle ne l’a pas ratifiée. C’est en raison de cette
absence de ratification qu’elle nie avoir assumé l’obligation contractuelle
d'appliquer tout ou partie de la Convention, de sorte que celle-ci ne lui
est pas opposable. Bien que la Convention de Genève de 1958 soit un
traité à caractère normatif, et que ses parties contractantes soient par
conséquent nombreuses, elle ne peut cependant lier les Etats qui sont
restés en dehors de la Convention, parmi lesquels se trouve précisément
la République fédérale.

Que le Danemark et les Pays-Bas aient au contraire ratifié la Conven-
tion ne change rien au fait que celle-ci est inopposable à la République
fédérale. Les deux gouvernements ne le contestent d’ailleurs pas. H n'y
aurait donc pas lieu d'approfondir cette question, mais elle me paraît
revêtir une certaine importance à d’autres points de vue.

Un certain nombre d'éléments méritent d’être pris en considération,
outre le fait que la République fédérale a, comme on l’a dit plus haut,
contribué positivement à l'élaboration de la Convention et qu’elle l’a
signée.

Ce sont la proclamation gouvernementale du 20 janvier 1964, l'exposé
des motifs du projet de loi allemand sur la détermination provisoire
des droits sur le plateau continental en date du 15 mai 1964 et les deux
traités de délimitation partielle conclus l’un entre la République fédérale
et les Pays-Bas le 1°" décembre 1964, l’autre entre la République fédérale
et le Danemark le 9 juin 1965; la proclamation du 20 janvier 1964 en
particulier est extrêmement importante en ce sens que la République
fédérale y a expressément reconnu que la Convention de Genève cons-
tituait la base de ses droits souverains exclusifs sur son plateau con-
tinental. Les deux traités de délimitation du plateau continental susvisés
paraissent d’autre part s'appuyer sur les dispositions de l’article 6, para-
graphe 2, de la Convention de Genève.

Ces divers éléments, pris ensemble, tendent à confirmer que le principe
de l’équidistance prévu à l’article 6, paragraphe 2, de la Convention,
serait obligatoire pour la République fédérale si elle était liée autrement
que par une obligation contractuelle, c’est-à-dire, en l’occurrence, parce
que les dispositions de la Convention auraient le caractère de règles de
droit coutumier.

A la question de savoir s’il existe ou non une situation d’esfoppel,
j'hésiterai à répondre par l'affirmative, parce que rien n'indique que le
Danemark et les Pays-Bas, se fondant sur l'attitude de la République

174
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 174

fédérale, aient été amenés à modifier leur position ou à subir un préjudice
quelconque, comme la Cour le fait à juste titre observer.

Si l’on peut conclure que la Convention de Genève, y compris le
paragraphe 2 de son article 6, n’est pas opposable en tant que telle à
la République fédérale, il reste à examiner la thèse des deux gouverne-
ments, suivant laquelle la Convention dans son ensemble, ou bien le
principe de l’équidistance énoncé au paragraphe 2 de son article 6,
présenterait le caractère de coutume internationale (art. 38, par. 1 b),
du Statut). Au cas où il serait établi que la Convention de Genève et
le principe de Véquidistance ont le caractère de droit coutumier, le
principe de l’équidistance s’appliquerait en l'espèce et l’on pourrait s’en
tenir à cette constatation.

L'histoire du plateau continental en tant qu’institution juridique, dont
le point de départ est la proclamation Truman du 28 septembre 1945,
rappelée ci-dessus, ne semble pas avoir été assez longue pour qu’une
coutume plus ou moins complète se soit formée en droit international.
La communauté internationale s’est avant tout préoccupée, semble-t-il,
de la nécessité pratique de régler un grand nombre de revendications
d'Etats riverains sur le plateau continental adjacent à leur territoire, de
façon à éviter le chaos que risquaient de provoquer leur rivalité et leurs
conflits. En 1949, la Commission du droit international, représentative
des principaux systèmes juridiques du monde, a pris l'initiative dans ce
domaine en chargeant un comité d’experts d'étudier la question relative
à la mer territoriale, y compris le plateau continental. Ce comité d'experts
a terminé en 1953 la rédaction de son rapport.

En même temps que la Commission du droit international, diverses
institutions gouvernementales et non gouvernementales, ainsi que des
centres académiques, ont apporté leur concours au travail législatif con-
sacré au plateau continental, par l'étude, l'examen et l'élaboration de
projets.

Les travaux de la Commission du droit international ont abouti, le
26 avril 1958, à l’adoption de la Convention sur le plateau continental
par la conférence de Genève, à laquelle assistaient 86 délégations.

Que 46 Etats aient signé la Convention, et que 39 l’aient ratifiée ou y
aient adhéré, constitue déjà en soi un élément positif important dans le
sens de la reconnaissance d’une coutume internationale dans ce domaine.

Pour décider si le principe de l’équidistance énoncé au paragraphe 2
de l’article 6 de la Convention peut être reconnu comme règle de droit
international coutumier, il convient d'examiner quelle a été la pratique
des Etats depuis la Convention de Genève de 1958. A cet égard, il suffira
peut-être de citer les cinq traités ci-après à titre d'exemples de l’applica-
tion du principe de l’équidistance au plateau continental de la mer du
Nord:

a) traité entre la Norvège et le Royaume-Uni du 10 mars 1965:
b) traité entre les Pays-Bas et le Royaume-Uni du 6 octobre 1965;
c) traité entre le Danemark et la Norvège du 8 décembre 1965;

175
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 175

d) traité entre le Danemark et le Royaume-Uni du 3 mars 1966;
e) traité entre le Danemark et les Pays-Bas du 3! mars 1966.

Je rappellerai également les deux traités de délimitation partielle conclus
par la République fédérale, dont il a déjà été fait mention.

{1 convient de relever que la Norvège, qui est partie à deux des accords
énumérés ci-dessus, s’est fondée sur le principe de l’équidistance bien
qu’en fait elle n’ait pas encore adhéré à la Convention de Genève; que
les Pays-Bas ont adopté également ce principe dans leur accord avec le
Royaume-Uni à un moment où ils n’avatent pas encore ratifié la Con-
vention; et que la Belgique a récemment décidé de retenir le principe
de l’équidistance pour la délimitation de son plateau continental bien
qu’elle ne soit pas partie à la Convention (art. 2 du projet de loi du
23 octobre 1967).

Il n'est pas certain qu’antérieurement à 1958 le principe de l’équidis-
tance ait été une règle de droit international coutumier, et qu'il ait été
incorporé en tant que tel au paragraphe 2 de l’article 6 de la Convention;
il est cependant hors de doute que l’équidistance, sous la forme du tracé
d'une ligne médiane, est connue depuis longtemps en droit international
et appliquée au tracé de limites en mer, dans des lacs ou dans des fleuves.
Ce n'est donc pas une invention pure et simple des experts de la Com-
mission du droit international, et le principe a acquis en définitive
l'autorité de règle de droit international coutumier au terme d’un pro-
cessus que la Convention de Genève, par son rôle normatif, a contribué
a accélérer.

La formation d’un droit coutumier dans une société donnée, nationale
ou internationale, est un processus psychologique et sociologique com-
plexe — et donc assez difficile à identifier. Le premier élément constitutif
du droit coutumier, que l’on peut appeler son corpus, consiste en un
usage ou en la répétition persistante d’une même catégorie d’actes; en
un mot le droit international coutumier repose sur la pratique des Etats.
C'est son aspect quantitatif. Le second élément du droit coutumier,
que l’on peut appeler son animus, consiste en l’opinio juris sive necessitatis
par laquelle un simple usage peut se tranformer en une coutume à force
obligatoire. C’est aspect qualitatif du droit coutumier.

Déterminer si ces deux facteurs sont réunis ou non dans le processus
de formation d'un droit coutumier soulève des problèmes délicats et
difficiles à résoudre. On ne peut pas mesurer selon des critères mathé-
matiques et uniformes la répétition, le nombre d'exemples de la pratique
des Etats ou la durée nécessaires à la formation d’un droit coutumier.
Chaque fait doit être apprécié en fonction des circonstances particulières.
La situation ne se présente pas non plus de la même manière dans les
différents domaines du droit — droit de la famille, droit des biens, droit
commercial, droit constitutionnel, etc. Il est indéniable que la question
de la répétition se pose en termes de quantité; on ne saurait donc admettre
la formation d’un droit coutumier concernant le plateau continental en
général et le principe de l’équidistance en particulier si cette condition

176
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 176

de quantité n’est pas remplie. Ce que je veux souligner ici c’est que
Pimportant en la matière n'est pas tant le nombre de ratifications et
d’adhésions dont la Convention a fait l’objet ni le nombre des exemples
tirés de la pratique ultérieure des Etats, mais plutôt la signification qu’on
peut leur attribuer dans les circonstances dont elles s’entourent. Nous
ne pouvons pas considérer que la ratification de la Convention par une
grande puissance maritime ou le fait qu’elle conclut une convention
consacrant le principe de l’équidistance ont exactement la même im-
portance que des actes semblables, accomplis par un Etat sans litto-
ral, qui n’a pas d'intérêt particulier à la délimitation du plateau conti-
nental.

D'autre part, l'existence du facteur qualitatif, c’est-à-dire de l’opinio
juris sive necessitatis, est extrêmement difficile à établir dans des cas
concrets. Comme ce facteur met en cause les motifs profonds et présente
de ce fait un caractère psychologique, il est assez malaisé d’en constater
la présence, notamment lorsque, dans l’ordre interne, divers organes
législatifs et exécutifs prennent part à l'élaboration des décisions, qu’il
s'agisse de ratification ou d’autres actes de Etat. Le seul moyen d'établir
Vopinio juris est de se fonder sur l'existence d’une certaine coutume et
sur le fait que la communauté internationale en ressent la nécessité,
plutôt que d'essayer — ce qui est d’ailleurs impossible — d’apporter la
preuve des motifs subjectifs à la base de chaque exemple de pratique
étatique.

Ainsi, il ne faut pas interpréter de manière trop rigide les deux éléments
nécessaires à la formation d'un droit coutumier en matière de délimita-
tion du plateau continental, mais au contraire les apprécier en fonction
des circonstances — et donc avec une certaine souplesse: en d’autres
termes, il faut se placer dans une perspective téléologique.

Comme je l’ai indiqué plus haut, la genèse du droit coutumier est un
processus sociologique, qui s'inscrit dans le cadre d’une société déter-
minée et les caractéristiques de cette dernière se reflètent immanquable-
ment dans la manière dont le droit coutumier prend naissance. Ceci nous
amène à la question du délai de formation plus ou moins grand, qu’il
faut maintenant prendre en considération.

On peut énumérer ici certains facteurs sociaux qui peuvent être con-
sidérés comme ayant positivement contribué à la formation rapide du
droit international coutumier relatif au plateau continental et en par-
ticulier au principe de l’équidistance.

En premier lieu l'existence de la Convention de Genève elle-même
joue un rôle important dans le processus de formation du droit inter-
national coutumier, en ce qui concerne le principe de l'équidistance.
La Convention de Genève a marqué l'aboutissement d’une première
étape dans le développement du droit relatif au plateau continental.
Elle a consacré et systématisé un certain nombre de principes et de règles,
bien que son application se limite aux Etats parties. Elle a été en outre
le point de départ d'une deuxième étape du développement du droit du

177
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 177

plateau continental. Il est certain qu’elle a fourni ja base et l'élan néces-
saires au progrès du droit en la matière,

Le fait même que la Convention de Genève a vu le jour devrait faciliter
psychologiquement et politiquement ladhésion à ladite convention
d'Etats qui n’y sont pas partie ou encore l'introduction du principe de
Féquidistance dans leur pratique.

L'existence d’une organisation mondiale comme les Nations Unies,
celle de la Commission du droit international, et leur activité, d’une
manière générale, ne peuvent qu’accélérer la formation rapide d’un droit
coutumier. Le processus est comparable à la manière dont le droit
commercial coutumier se développe rapidement à partir d’un modèle
de contrat rédigé par les spécialistes des milieux commerciaux et devient
coutume commerciale universelle, La Convention de Genève de 1958
sur le plateau continental, qui était d’abord une /ex ex contractu entre
les Etats parties, a été élevée au rang de droit de la communauté inter-
nationale, ce qui n'est rien d'autre que le droit mondial ou le droit
universel, sous l'effet de la pratique ultérieure d’un certain nombre
d'autres Etats, qui s'est traduite par des accords, des actes unilatéraux
ou simplement par le consentement tacite de ces Etats.

En second lieu le caractère juridique, scientifique et technique, et,
dans une moindre mesure, politique de la Convention, ainsi que le
fait qu'elle a été élaborée grâce surtout aux travaux de la Commis-
sion du droit international, composée d'éminents juristes de renom-
mée internationale, qui représentent les principaux systèmes juridiques
du monde, et avec la collaboration d’un groupe d’experts, ne peuvent
manquer d'exercer rapidement une influence positive sur la formation
d'une opinio juris sive necessitatis dans la communauté internationale.

Troisièmement, l'urgente nécessité d'éviter les confiits et les désordres
internationaux qui risquent de se produire entre Etats riverains à mesure
que l'exploration et l'exploitation des ressources du sous-sol des régions
sous-marines revêtent un caractère de nécessité économique de plus en
plus pressante est maintenant une source de grave préoccupation, non
seulement pour les Etats riverains, mais aussi pour toute la communauté
internationale, où le sentiment de la solidarité est plus fort que jamais.

Quatrièmement, il est clair que le rythme rapide de la vie internationale
actuelle, favorisé par des communications et des modes de transports
extrêmement efficaces, a réduit l'importance du facteur temps et permis
d’accélérer la formation du droit international coutumier. Ce qui nécessi-
tait une centaine d’années autrefois peut en prendre moins de dix à
présent.

Cinquièmement, l’élaboration de la Convention de Genève sur le
plateau continental et la formation du droit coutumier en la matière
ont certainement été facilitées par le fait qu’il n'existait aucun système
juridique, écrit ou coutumier, relatif au plateau continental ou au prin-
cipe de l’équidistance et que l’on se trouvait donc devant un vide juridique.

178

 
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 178

Des situations analogues se sont présentées dans le domaine du droit
aérien et du droit de l’espace.

En bref, comme je l’ai indiqué plus haut, le mode de formation d’une
règle coutumière est différent selon qu'il s’agit de tel ou tel domaine du
droit. Le facteur temps (la durée de la coutume) est relatif; il en va de
même du facteur numérique (la pratique des Etats). Non seulement faut-
il évaluer chacun des facteurs qui contribuent à la naissance d’une règle
coutumière compte tenu de toutes les circonstances, mais encore con-
sidérer la formation du droit dans son ensemble comme un processus
organique et dynamique. On ne doit pas envisager les conditions requises
pour l'existence d’un droit coutumier d’un point de vue purement for-
maliste et oublier ce faisant le point de vue de la nécessité sociale, c’est-
à-dire l’importance des buts et des objectifs de la règle coutumière con-
sidérée.

L'opinion que lon se fait du droit international ou de la philosophie
du droit en général influence nécessairement l’attitude que l’on adopte à
l'égard du droit international coutumier. Les adeptes du positivisme et
du volontarisme veulent chercher l'explication du caractère obligatoire
du droit international dans la volonté souveraine des Etats, et leur
position face à l'existence du droit coutumier est donc rigide et formaliste.
Les tenants de la thèse selon laquelle le droit existe objectivement et
indépendamment de la volonté des Etats, en revanche, adoptent générale-
ment une attitude plus libérale et plus souple au sujet de la formation
du droit coutumier et ils accordent plus d’importance au contenu du
droit qu’à la façon dont il s’est formé. Je me range parmi ces derniers.
Mes raisons procèdent de essence même du droit, c’est-à-dire du fait
que le droit constitue un ordre objectif et supérieur pour ceux qui en
sont les sujets et ne représente pas «l’auto-limitation » (Jellinek) desdits
sujets, même dans le cas du droit international, où la volonté souveraine
des Etats joue un rôle extrêmement important.

À ce propos, je me permets de citer deux éminents auteurs qui semblent
confirmer la formation d’un droit international coutumier concernant
le plateau continental.

J. L. Brierly, The Law of Nations, 6° édition, 1963, page 62:

« Le développement d’une coutume nouvelle est toujours un pro-
cessus lent, et le caractère de la société internationale le rend particu-
lièrement lent à l'échelon international. Le progrès du droit est
donc devenu de plus en plus étroitement lié à celui du traité normatif.
Il se peut toutefois que, même aujourd’hui, des coutumes nouvelles
apparaissent et soient acceptées comme étant le droit lorsque la
nécessité s’en fait sentir avec suffisamment de clarté et d'urgence.
On en trouvera un exemple frappant et tout récent dans l’apparition
rapide du principe de la souveraineté sur l'air.» {Traduction du

Greffe.]

179

 
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 179

D. P. O’Connel, International Law, 1, 1965, pages 20-21:

«Une bonne partie des discussions classiques sur le droit coutu-
mier souffre de la rigidité et de l’étroitesse de vue du positivisme du
XIX* siècle, lui-même le produit d’une conception statique de la
société. L’accent que les positivistes placent sur la volonté de l’Etat
aboutit a une conception excessivement formelle du droit et obscurcit
sa tendance naturelle a l’évolution. Les positivistes étudient la pra-
tique positive sans posséder les critéres d’évaluation nécessaires et
ils sont donc impuissants à expliquer le processus mystérieux de la
lex ferenda, qu’ils sont amenés à distinguer nettement, et à tort, de
la lex lata...». [Traduction du Greffe. ?

Il

Même s’il était impossible de prouver le caractère de droit coutumier
du principe de l’équidistance, il subsisterait — semble-t-il — une autre
raison de lui reconnaître ce caractère. En effet, ce principe découle
nécessairement de la notion fondamentale de plateau continental.

Le point de départ est la notion de plateau continental. Cette notion
est exprimée clairement aux articles 1 à 3 de la Convention de Genève.

Avant de Pexaminer, nous allons en préciser la nature, c’est-à-dire le
caractère de droit coutumier.

Il ne fait aucun doute que les articles ! à 3, qui définissent la notion
fondamentale de plateau continental, traduisent pour l'essentiel la pra-
tique des Etats depuis la proclamation du président Truman de septem-
bre 1945 et qu'ils ont, par conséquent, le caractère de droit coutumier.
Dans ces conditions, même les Etats qui n’ont pas ratifié la Convention
ou qui n'y ont pas adhéré ne peuvent pas nier que ces dispositions leur
soient opposables. Contester la validité des principes énoncés aux articles
| à 3 dterait tout fondement aux droits des Etats non parties à la Con-
vention sur leurs plateaux continentaux.

L'institution du plateau continental repose sur un principe fondamental
qui est la reconnaissance des droits souverains de l'Etat riverain aux fins
de l’exploration du plateau et de l'exploitation de ses ressouices naturelles
(par. 1 de l’art. 2 de la Convention). Ces droits souverains sont exclusifs
en ce sens que, si l'Etat riverain n’explore pas le plateau continental ou
n’exploite pas ses ressources naturelles, nul ne peut entreprendre de telles
activités ni revendiquer de droit sur le plateau continental sans le con-
sentement exprès de l'Etat riverain (par. 2 de l’art. 2 de la Convention).
Les droits de l'Etat riverain sont indépendants de l'occupation effective
ou fictive aussi bien que de toute proclamation expresse (par. 3 de l’art. 2
de la Convention).

Le fait que l'Etat riverain exerce des droits souverains exclusifs sur le
plateau continental et que ces droits sont indépendants de l’occupation

180
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 180

et de toute proclamation expresse confirme éloquemment le caractère
d'institution juridique du plateau continental. Tout d’abord, le plateau
continental ne constitue pas une res nullius, susceptible d'occupation par
un Etat, qu’il s'agisse d’un Etat riverain adjacent ou de tout autre. En-
suite, le plateau continental n’est pas une res communis des Etats riverains
qui doive être exploitée en commun par ces Etats ou partagée entre eux.
Le plateau continental appartient exclusivement à l'Etat riverain le plus
proche en vertu du principe, consacré en droit, qui définit le plateau con-
tinental. Selon l’article 1 de la Convention, l'expression «plateau con-
tinental » est utilisée pour désigner le lit de la mer et le sous-sol des régions
sous-marines adjacentes aux côtes. Cette disposition énonce la seule
condition que doive remplir, juridiquement, un Etat maritime, pour
posséder des droits souverains sur le plateau continental. Ladite condition
est de caractère géographique; son effet est que l’existence d’un rapport
d’adjacence entre le plateau continental et l’Etat riverain est indispensable.

Le critère de Padjacence — ou celui de la proximité, du voisinage ou
de la contiguité — paraît des plus raisonnables si l’on admet le principe
des droits souverains de l’Etat riverain, excluant par là même un régime
de res nullius ou de res communis. L'idée que le plateau continental cons-
titue la continuation ou le prolongement naturel de l'Etat riverain est
paifaitement logique et raisonnable du point de vue de la géographie
comme de l’économie.

Le principe qui régit la délimitation du plateau continental et qui est
énoncé à l’article 6 est le corollaire de la notion posée aux articles 1 et 2.
Les présentes affaires ont trait à l'application du paragraphe 2 de l’ar-
ticle 6. La deuxième partie de ce paragraphe stipule:

«A défaut d’accord, et à moins que des circonstances spéciales
ne justifient une autre délimitation, celle-ci s’opère pat application
du principe de l’équidistance des points les plus proches des lignes
de base à partir desquelles est mesurée la largeur de la mer territoriale
de chacun de ces Etats. »

Le principe de l’équidistance énoncé au paragraphe 2 de l’article 6
découle de la notion fondamentale de plateau continental et constitue
la solution logique au problème de la délimitation du plateau continental.
Il est inhérent à cette notion et lui est indissolublement lié. Par conséquent,
l'institution du plateau continental ne pourrait être mise en œuvre de
manière satisfaisante si le droit qui la régit ne contenait aucune disposi-
tion prévoyant que la délimitation doit s'effectuer conformément au prin-
cipe de l’équidistance.

La République fédérale nie que la Convention de-Genéve dans son
ensemble lui soit opposable et refuse par conséquent d'admettre que l’un
de ses éléments, à savoir le paragraphe 2 de l’article 6, puisse être in-
voqué contre elle. Il n'empêche que la République fédérale ne doute
aucunement qu'elle exerce des droits souverains sur la zone litigieuse du

181
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 181

plateau continental. Mais à quel titre peut-elle exercer ces droits? Il
semble que l’on ne puisse les justifier que par le droit coutumier relatif
au plateau continental. En fait, la République fédérale reconnaît que les
articles 1 à 3 de la Convention de Genève lui sont applicables à titre de
dioit coutumier. Peut-elle alors s'opposer à ce que le paragraphe 2 de
l’article 6 s’applique à la délimitation du plateau continental qu’elle
revendique”? Il faut répondre par la négative.

Selon la République fédérale, la question de la délimitation est à con-
sidérer indépendamment de la notion fondamentale du plateau continen-
tal. Mais la règle stipulant que la délimitation s’opère par application du
principe de l’équidistance fait pattie intégrante de l'institution juridique
du plateau continental envisagée dans sa finalité. En effet, l'existence du
plateau continental en tant qu'institution juridique suppose la délimita-
tion entre Etats riverains des plateaux continentaux adjacents. La délimi-
tation elle-même n’est qu’une conséquence logique de la notion selon
laquelle chaque Etat riverain exerce des droits souverains sur son plateau
continental. De plus, la méthode de délimitation fondée sur le principe
de l'équidistance découle du principe de proximité ou de continuation
naturelle du territoire, qui est inséparable de la notion de plateau con-
tinental. Aussi bien la délimitation en elle-même que la délimitation
fondée sur le principe de l’équidistance visent à atteindre les buts et les
objectifs de l'institution juridique du plateau continental. A partir du
moment où ja République fédérale revendique des droits sur le plateau
continental, elle ne peut s'opposer à ce que celui-ci soit délimité con-
formément au principe de l’équidistance. Comme je l'ai indiqué plus
haut, le principe de l'équidistance prévu au paragraphe 2 de l'article 6
de la Convention est inhérent à la notion de plateau continental, en ce
sens que cette institution, considérée comme un tout, ne pourrait atteindre
son but sans cette disposition.

La doctrine selon laquelle le principe de l'équidistance est inhérent à
l'institution du plateau continental ne peut manque: de susciter bien des
controverses. Pourtant, même si le paragraphe 2 de l’article 6 n'existait
pas ou s'il n’était pas opposable à la République fédérale, l'interprétation
des articles | à 3 conduirait à la même conclusion. Le droit coutumier,
à la fois plus vague et moins complet que le droit écrit, doit être précisé
et complété. C’est cette tâche, c’est-à-dire en fait une tâche d’interpréta-
tion. qui incomberait à la Cour.

La méthode d'interprétation logique et téléologique peut être appliquée
au droit coutumier comme au droit écrit. Même si la République fédérale
ne reconnaît le caractère de droit coutumier qu’à la notion fondamentale
énoncée aux articles 1 à 3 de la Convention et le conteste pour les autres
dispositions, elle ne saurait échapper à l'application de ce qui n’en est
qu'une conséquence logique -— et qui aboutit, en ce qui concerne la
délimitation du plateau continental, au même résultat que le paragraphe 2
de l’article 6 de la Convention.

182
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 182

La République fédérale, prenant argument du droit des Etats parties
à la Convention d'apporter des réserves aux articles autres que les articles
1 à 3 (art. 12 de la Convention), en conclut que, n'étant pas elle-même
partie à la Convention, l’article 6 ne lui est, à fortioii, pas applicable.
Cette question a été longuement débattue. Cependant une réserve portant
sur le principe de l’équidistance n'aurait pas nécessairement d'effet
négatif sur la formation du droit international coutumier car, dans ce
cas, la réserve elle-même serait nulle et non avenue, comme allant a I’en-
contre d’un principe essentiel de l’institution du plateau continental qui
doit être reconnu comme jus cogens. Tl est certain que cette institution ne
pourrait fonctionner de manière satisfaisante sans être complétée par
une méthode de délimitation obligatoire en droit. De toute évidence, un
Etat partie à la Convention ne peut pas échapper, par une réserve, à
l'obligation de chercher une solution par voie d'accord, car cette obliga-
tion découle du droit international général et elle continue de s’imposer
même si l’article 12 de la Convention n'exclut pas expressément les para-
graphes | et 2 de l’article 6 du nombre des dispositions qui peuvent faire
l'objet de réserves. Il est possible de formuler une réserve à l'égard de la
clause des circonstances spéciales, mais non pas à l'égard du principe de
Péquidistance qui, comme il est indiqué plus haut, fait partie intégrante
du régime du plateau continental. En somme, on ne peut apporter de
réserve à la partie du paragraphe 2 de l’article 6 qui a trait à application
du principe de l’équidistance, car une réserve créerait dans ce cas un vide
juridique et porterait ainsi atteinte au fonctionnement normal de l’insti-
tution du plateau continental.

Pour les Gouvernements du Danemark et des Pays-Bas, le principe de
l’équidistance doit être appliqué, soit par le jeu du paragraphe 2 de
l’article 6 de la Convention, soit parce qu'il s’agit d’une conséquence
directe de la notion fondamentale de plateau continental, qui est censée
être inhérente aux articles 1 et 2 de la Convention.

Pour les raisons exposées plus haut, la thèse des Gouvernements du
Danemark et des Pays-Bas selon laquelle la règle de l’équidistance a le
caractère d'une règle de droit coutumier et est applicable aux Etats non
pa. ties à la Convention, y compris à la République fédérale, est bien fondée.

Le principe de l’équidistance fournit une méthode de délimitation du
plateau continental qui doit être considérée comme la plus pratique et
la mieux appropriée. On désire généralement, lorsqu'il s'agit de tracer
des limites, disposer d’une méthode qui soit objective et claire. C’est
là une exigence qui tient à la nécessité de fonder les rapports de la com-
munauté internationale sur des bases sûres.

A ce propos, j'aimerais formuler quelques observations sur la relation
logique qui existe entre le droit et la technique, ce qui permettra de déter-
miner la nature de la règle de l'équidistance.

Nous sommes en présence d’une norme technique de caractère géo-
métrique, appelée règle de l’équidistance, qui peut être appliquée dans
le domaine géographique. Cette norme, qui est en elle-même d'ordre

183

 
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 183

technique, constitue une solution commode mais dont l'application est
laissée au choix des intéressés, c’est-à-dire qu'elle est facultative; le seul
effet de son inobservation est que le résultat qu'elle aurait permis d’at-
teindre ne sera pas obtenu. Cette norme technique et géométrique peut
être utilisée pour délimiter le plateau continental. Le législateur, conscient
de l'utilité de cette méthode du point de vue juridique, en a fait une norme
de droit.

Ainsi la méthode de Péquidistance, en tant que technique de délimita-
tion simple, se trouve consacrée en droit, que ce soit au paragraphe 2
de l'article 6 de la Convention de Genève ou dans le droit international
coutumier relatif au même sujet. Du fait que sa valeur juridique a été
reconnue et qu'elle a été érigée en norme de droit, elle a acquis une force
obligatoire qu’elle n’avait pas lorsqu'il s'agissait simplement d'une norme
technique.

L'incorporation de la règle de l'équidistance, technique géométrique,
à une norme juridique, constitue un exemple d’un phénomène extrême-
ment répandu, qui intervient pour diverses noimes extra-juridiques,
sociales et culturelles et dans des domaines comme l'usage, l'éthique et la
technique; le professeur Gustav Radbruch s'est penché sur ce phénomène,
qu'il analyse comme un processus revenant à conférer à un seul et unique
élément un double caractère axiologique (Umkleidung desselben Materials
mit doppelten Wertcharakter, Rechtsphilosophie, 3e éd., 1932, p. 43).
ll a également qualifié ce phénomène de «naturalisation». Dany le cas
du principe de Péquidistance, une norme technique de caractère géomé-
trique a été soumise à une analyse juridique puis incorporée ou naturalisée
en drcit en tant que norme juridique dotée d’unc force obligatoire.

I] importe de distinguer l'aspect de simple technique et l'aspect de
norme de droit de la règle de Péquidistance pour que la Cour puisse
s'acquitter coriectement de la tâche qui lui a été confiée par les deux
compromis.

A cet égard, j'aimerais ajouter que, dans la délimitation de Ja mer
territoriale et du plateau continental, les possibilités d’appliquer une
méthode scientifique ou technique sont plus grandes que lorsqu'il s’agit
de tracer les limites de territoires terrestres. En effet, les paiticularités
historiques, ethniques, sociales et culturelles qui existent normalement
dans le second cas ne se rencontient pas dans le premier. Ici, la technique
peut se donner libre cours de même qu'en matière de délimitation et de
division de territoires nouvellement découverts, qui se prêtent à une
démarcation automatique par le tracé de lignes géométriques.

Ainsi, la technique (notamment les procédés géométriques) peut revêtir
une importance particulière dans la délimitation de la mer territoriale
et du plateau continental. I] est compréhensible que, dans le domaine
maritime, la relation entre le droit et la technique soit plus étroite qu’en
matière de délimitation de territoires terrestres, que les éléments d’uni-
formité et d'abstraction l'emportent et que le rôle de la technique utilisée
par le droit soit capital.

184
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 184

En bref, le droit peut se montrer plus conséquent pour ce qui est de son
objectivité et de son caractère certain dans le domaine du droit inter-
national de la mer que dans d'autres domaines juridiques.

L'opinion ci-après, émise par lord McNair dans l'affaire des Pécheries
(C.LJ. Recueil 1951, p. 161) est ici pertinente comme justification de
l’applicabilité du principe de Péquidistance en l’espèce:

« La méthode pour délimiter des eaux territoriales est une méthode
objective, et si l'Etat côtier est libre de faire certains ajustements
secondaires de sa frontière maritime, quand cela est nécessaire pour
éclaircir la position et répondre à ses fonctions pratiques, le droit
ue fui permet pas de modifier sa frontière maritime de manière à
donner effet à ses intérêts économiques ou sociaux. Les Etats mari-
times sont en très grande majorité d'accord pour reconnaître que
les lignes de base des eaux territoriales . . . doivent suivre la ligne de
côte, le long de la laisse de basse mer, et non pas une série de lignes
imaginaires, tracées par l'Etat côtier pour satisfaire, même dans des
limites raisonnables, à ses intérêts économiques ou à d’autres fac-
teurs subjectifs. »

IV

Le paragraphe 2 de l'article 6 de la Convention de Genève stipule:

«2, Dans le cas où un même plateau continental est adjacent aux
territoires de deux Etats limitrophes, la délimitation du plateau
continental est déterminée par accord entre ces Etats. A défaut d’ac-
cord, et à moins que des circonstances spéciales ne justifient une
autre délimitation, celle-ci s’opère par application du principe de
l’équidistance des points les plus proches des lignes de base à partir
desquelles est mesurée la largeur de la mer territoriale de chacun
de ces Etats.»

Cette disposition détermine l'application du principe de l’équidistance,
qui n’est cependant ni absolue ni immédiate. Elle suppose en effet que
deux conditions négatives soient réunies: l’absence d’accord et l’absence
de circonstances spéciales. L’une d’entre elles est une condition de pro-
cédure, l’autre une condition de fond.

La délimitation du plateau continental doit tout d’abord s'effectuer
par voie d'accord entre les deux Etats avant qu'il puisse être fait appel à
d'autres procédés. Le principe ainsi reconnu dans cette disposition est
parfaitement conforme à l'esprit de la Charte des Nations Unies, dont
l'article 33, paragraphe 1, dispose que: « Les parties à tout différend ...
doivent en rechercher la solution, avant tout, par voie de négociation »,
et c'est aussi le principe le mieux approprié des points de vue psycholo-
gique et politique. De plus, la validité de la délimitation conventionnelle
est renforcée par le fait que les intérêts en jeu sont de ceux dont les Etats
peuvent librement disposer.

185

 
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 185

En cas de différend en matière de délimitation, le régime du plateau
continental subordonne donc l'application du principe de l’équidistance
à l'accord des parties, qui doit être obtenu pai négociation.

La nécessité de cette condition est évidente. A suivre de trop près les
termes de l'article, on pourrait conclure que la simple absence d'accoid
per met dans tous les cas d'appliquer le principe de l'équidistance. Mais
cette interprétation trop attachée à la lettre ne permet certainement pas
de préciser la signification véritable de cette disposition. Il faut — et
c'est là un préalable — que des négociations réelles aient eu lieu et qu'il
ait été cependant impossible de pai venir à un accord.

I] ne semble y avoir aucune divergence de vues, en l'espèce, quant à
cette interprétation de l'expression «a défaut d'accord » et à la nécessité
de négociations effectives préalables entre les Etats intéressés.

La deuxième condition pour que le principe de l'équidistance puisse
s'appliquer est l'absence de circonstances spéciales justifiant une autre
délimitation.

La raison d'être de cette disposition est que l'application automatique
du principe de l'équidistance pourrait parfois aboutir à un résultat inac-
ceptable pour un Etat donné. D'où la nécessité de compléter le principe
de l'équidistance par une clause concernant les circonstances spéciales,
exception au principe général.

La République fédérale maintient que la clause des ciiconstances
spéciales ne constitue pas une exception au principe de l’équidistance,
mais que l’une et l’autre sont valables sur un pied d'égalité, le second ne
l'emportant en rien sur la première. On peut répondie à cela que l’in-
tention du législateur ne pouvait être de laisser les choses dans une sorte
de vide juridique, pour être résolues d’après les critères nébuleux de la
justice et de l'équité, mais que, pour que la situation soit à la fois cer-
taine et stable, il lui fallait prévoir une règle précise applicable en principe,
tant que des circonstances exceptionnelles n'excluaient pas son applica-
tion.

Il s'ensuit que la condition d'application du principe de l’équidistance
concernant l'absence de circonstances spéciales a une signification toute
différente de celle qui vise l’absence d’accord. Cette dernière est une con-
dition sine gua non; il appartient à la partie qui demande l'application
du principe de l'équidistance de prouver que l'accord n'a pu être réalisé,
malgré des négociations véritables; ce n’est pas à elle, en revanche, qu'il
incombe de prouver l'absence de circonstances spéciales, car le principe
de l'équidistance permet de combler immédiatement et automatiquement
la lacune laissée par l'absence d’accord.

L'exposé qui précède permet de dégager une conclusion au sujet des
limites et du champ d'application exacts de la clause des circonstances

186
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 186

spéciales. La République fédérale, minimisant la signification du prin-
cipe de !’équidistance, préconise une interprétation large de cette clause,
englobant les cas dans lesquels une configuration dite «macro-géogra-
phique » entrainerait une répartition injuste et inéguitable sur la base
de l’équidistance. A l'opposé, les deux royaumes soutiennent que l’ap-
plication de cette clause doit être limitée à certains cas, par exemple celui
de la présence d'îles ou d’îlots insignifiants, de promontoires, etc., dont
il ne devrait pas être tenu compte dans le tracé de la ligne d’équidistance.
Cette opinion semble bien fondée. La clause en question ne constitue
pas un principe indépendant qui remplacerait celui de l'équidistance
mais plutôt une adaptation de ce principe à des circonstances concrètes.
Si, pour les raisons indiquées ci-dessus, on admet que la clause a le
caractère d’une exception, il faut logiquement conclure qu’elle est d'inter-
prétation stricte. Exceptiones sunt strictissimae interpretationis. Dans ces
conditions, la configuration de la côte allemande ne peut pas être con-
sidérée comme une circonstance spéciale au sens du paragraphe 2 de
l’article 6 de ia Convention, même si le tracé des deux lignes d’équidistance
donne des résultats peu satisfaisants pour la République fédérale.

La République fédérale, se plaçant dans l’optique d’un partage juste
et équitable, affirme que la clause des circonstances spéciales découle du
principe de justice et d'équité; elle s'efforce de démontrer que la relation
entre le principe de l’équidistance et ladite clause n’est pas celle qui existe
entre un principe essentiel et une exception à ce principe.

Le principe de l’équidistance a un caractère technique et ne possède
donc pas en soi une tonalité morale comme ceux de justice ou d’équité.
Mais lorsque le législateur a incorporé ce principe dans la Convention
en tant que norme juridique, c'était certainement en pensant qu’en temps
ordinaire, l'application automatique de ce principe produirait un résultat
juste et équitable, Aussi ne serait-il pas entièrement inexact de dire que
la notion de partage juste et équitable est inhérente au principe de l’équi-
distance. Cela ne signifie pas qu’une exception constituée par la clause
des circonstances spéciales ne soit pas nécessaire.

La clause des circonstances spéciales se présente comme une autie
manifestation du principe essentiel. Elle implique une certaine rectifica-
tion de ce principe ou, comme je l'ai dit plus haut, une adaptation pour
lui permettre d'atteindre son but véritable. Elle n’est pas destinée à
abolir le principe essentiel ni à l'emporter sur celui-ci mais plutôt à en
perfectionner la mise en œuvre.

En un mot, la clause des circonstances spéciales énoncée à la deuxième
phrase du paragraphe 2 de l'article 6 ne constitue pas un principe indépen-
dant qui tivaliserait avec le principe de l'équidistance sur un pied d’égalité,
mais plutôt une exception admise dans des cas concrets pour corriger
l'effet brutal que pourrait avoir l'application automatique de la méthode
de l’équidistance. Cette conclusion ressort clairement du libellé de la

187
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 187

deuxième phrase du paragraphe 2 de l’article 6: «et à moins que des
circonstances spéciales ne justifient une autre délimitation » [les italiques
ne sont pas dans l'original]. Cela signifie que l’on apporte une correction
dans des cas particuliers et précis en traçant une autre ligne et non pas
en substituant un autre principe à celui de l'équidistance.

V

Si ce qui est dit ci-dessus est exact et si, par conséquent, le principe de
l’équidistance est obligatoire pour la République fédérale en tant que
droit coutumier, le problème est résolu et il n’est pas nécessaire, à stricte-
ment parler, d'examiner certaines autres questions qui ont été vivement
débattues au cours des procédures écrite et orale. Il paraît cependant
utile de se pencher sur deux d’entre elles. La première a trait à l'alternative:
délimitation ou répartition juste et équitable. La seconde concerne l’indi-
visibilité des deux affaires portées devant la Cour et l’effet combiné des
deux délimitations entre le Danemark et l'Allemagne et entre l'Allemagne
et les Pays-Bas.

Bien qu'il ne soit pas rigoureusement nécessaire de répondre à ces
questions pour statuer sur les présentes affaires, il me paraît important
d’en dire un mot ici car elles sont intimement liées à la thèse de l’Alle-
magne, selon laquelle le principe de l’équidistance devrait être remplacé en
l’espèce par celui de la répartition juste et équitable; leur examen aide par
conséquent à mieux apprécier la valeur intrinsèque du principe de l’équi-
distance.

Nous nous demanderons tout d’abord si les présentes affaires mettent
en jeu la question de la délimitation ou celle d'une répartition juste et
équitable.

Les deux Royaumes se fondent sur la délimitation effectuée selon le
principe de l’équidistance. Le Gouvernement de la République fédérale
soutient le principe de la part juste et équitable.

Ainsi que nous l'avons vu, la délimitation effectuée conformément au
principe de l'équidistance est la conséquence logique de la notion fonda-
mentale du plateau continental, précisée aux articles 1 à 3 dela Convention
de Genève. Il s'agit bien de délimiter, c'est-à-dire de tracer une limite
entre des plateaux continentaux relevant déjà de deux Etats et non pas
d'opérer leur division.

On peut dire que la délimitation est un acte bilatéral par sa nature
même. Si plus de deux Etats revendiquent un même plateau continental
et prennent part à des négociations communes, la solution ne doit pas
revêtir un caractère multilatéral mais un caractère bilatéral, c'est-à-dire
constituer une combinaison de rapports bilatéraux.

La délimitation est donc individualiste en ce sens qu'elle est opérée
entre deux parties sans égard aux tiers. Si elle s'effectue par application du
principe de l'équidistance, la délimitation se réalise d’une manière
automatique et neutre, pour autant qu'il n'existe pas de circonstances
spéciales.

188
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 188

En revanche le prétendu principe de la part juste et équitable, défendu
au nom de la République fédérale, paraît être collectiviste. Il implique que
la délimitation n’est pas une démarcation de deux domaines relevant
déjà de la souveraineté de deux Etats différents, mais une opération de
division ou de partage d’une res nullius ou res communis entre plus de deux
Etats. Aussi, la notion de répartition est-elle nécessairement constitutive
de droit et multilatérale. La répartition du plateau continental entre les
Etats intéressés suppose d’autre part l'application de certains critères. On
peut dire in abstracto que la répartition doit être juste et équitable; il est
cependant malaisé d'indiquer précisément en quoi une répartition est
juste et équitable dans des circonstances concrètes.

Il découle de la notion fondamentale du plateau continental que les
présentes affaires ne concernent pas sa répartition mais sa délimitation.
Les compromis demandent d’autre part à la Cour de se prononcer sur
les principes et les règles du droit international applicables à la délimi-
tation et non pas à la répartition.

L’arrét de la Cour rejette à juste titre la thèse de la République fédérale
qui repose sur l'idée de répartition et non pas sur celle de la délimitation.

Il convient de noter que la République fédérale se plaint des consé-
quences injustes et inéquitables, dans le cas présent, d’une délimitation
effectuée selon le principe de l’équidistance; elle ne se borne pas à de-
mander la rectification des conséquences injustes et inéquitables qu’elle
allègue, mais réclame une part juste et équitable, ce qui est tout-à-fait
nouveau et procède d’une conception totalement différente de la délimi-
tation, ainsi que je l’ai indiqué ci-dessus.

Il convient d'examiner tout d’abord si l'application du principe de
Péquidistance en l'espèce aurait vraiment des conséquences injustes et
inéquitables pour la République fédérale, comme celle-ci le prétend.

Quelles sont les raisons pour lesquelles l'application du principe de
Péquidistance à la délimitation du plateau continental de la mer du Nord
aurait un effet inéquitable sur la part allemande et qui justifieraient
l'opposition de la République fédérale à l'application de ce principe aux
présentes affaires?

Ces raisons peuvent être résumées ainsi:

Premièrement: la part allemande du plateau continental serait réduite,
par l’effet des deux lignes d’équidistance, à une petite fraction de la
superficie totale de la mer du Nord, ne correspondant pas à l'importance
des points de contact de l’ Allemagne avec celle-ci (mémoire, p. 73, fig. 18).

Deuxièmement: la part de l'Allemagne ne s’étendrait qu'à mi-chemin
du centre de la mer du Nord, où se rejoignent les parts de la Grande-
Bretagne, de la Norvège, du Danemark et des Pays-Bas (réplique, p. 430,
fig. 5).

Troisièmement: la superficie de la part allemande, comparée à celles
du Danemark et des Pays-Bas, serait seulement d'environ 40% de la
superficie revenant respectivement au Danemark ou aux Pays-Bas. Cela

189
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 189

serait hors de proportion avec l'étendue des façades maritimes respectives
des trois pays sur la mer du Nord (audience du 23 octobre 1968). Les parts
de la République fédérale, du Danemark et des Pays-Bas seraient dans
la proportion 6:9:9 respectivement si on les mesurait d’après la distance
sur laquelle la côte est en contact avec la mer, c'est-à-dire d’après ja
largeur des façades maritimes (mémoire. par. 78, p. 77).

Ces raisons, avancées au nom de la République fédérale, reposent-elles
sur des bases valables?

J'estime que la thèse de l'Allemagne est une simple affirmation dépour-
vue de fondement, car la part de l'Allemagne est le résultat de Ja configu-
ration naturelle (concave) de sa ligne côtière, c’est-à-dire de l'angle droit
formé par les côtes du Danemark, de l'Allemagne et des Pays-Bas qui
fait se rejoindre les deux lignes d’équidistance devant la côte de l’Alle-
magne, limitant ainsi la part de cette dernière.

En outre, on ne saurait considérer cette configuration géographique
comme illustrative des cas d'application de la clause des circonstances
spéciales énoncée au paragraphe 2 de l’article 6 de la Convention.

Les exemples ne manquent pas d'Etats qui, n'ayant qu’une ouverture
trop petite sur la mer en raison d’une configuration géographique spéciale,
n’obtiennent qu’une très modeste proportion du plateau continental, tout
à fait disproportionnée à l'étendue de leur territoire (cas de la Syrie, du
Congo, du Guatemala, de la Roumanie, etc.). (Carte n° E, déposée par
l’agent du Danemark le 7 novembre 1968.)

En outre rien ne permet d’affirmer que la surface prétendument réduite
de la part allemande, comparée aux parts du Danemark et des Pays-Bas,
résulte exclusivement des lignes d’équidistance. Elle tient en effet à d’autres
facteurs: les relations entre ie Danemark et la Norvège (accord du 8 dé-
cembre 1965) d'une part, et entre les Pays-Bas, la Belgique (art. 2 du
projet de loi du 23 octobre 1967, fixant la démarcation de la Belgique
avec le Royaume-Uni, la France et les Pays-Bas) et le Royaume-Uni
(accord du 6 octobre 1965) d’autre part. Les traités sur la délimitation du
plateau continental entre ces Etats ont un objet différent de celui des
présentes affaires. Par conséquent ce sont en grande partie des facteurs
étrangers à celles-ci qui font paraître les parts du Danemark et des Pays-
Bas très vastes, par rapport à celle de l'Allemagne, sans qu’on puisse
dire que les intérêts allemands ont été sacrifiés.

Pour les raisons qui viennent d’être exposées, la thèse de la République
fédérale, selon laquelle l'application du principe de Péquidistance à la
délimitation du plateau continental dans les présentes affaires a des
effets injustes et inéquitables, est mal fondée à mon avis.

Il reste que, partant de I’hypothése que la délimitation effectuée selon
le principe de l’équidistance est effectivement injuste et inéquitable, la
République fédérale demande que ce principe soit remplacé par autre
chose, et c’est alors qu'intervient l’idée d'une répartition ou partage
juste et équitable.

190
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 190

On ne voit pas très bien si cette idée est fondamentale pour la Répu-
blique fédérale ou si celle-ci se contenterait de remplacer le principe de
Péquidistance par quelque autre méthode. Quoi qu'il en soit, la Répu-
blique fédérale propose pour commencer le système dit de la façade
maritime, ligne de base droite reliant les extrémités de la côte et tenant
compte de la configuration particulière du littoral de Allemagne. Elle
avance ensuite la théorie des secteurs, destinée à répondre aux particu-
Jarités de la mer du Nord.

Il semble que ces propositions visent, directement ou indirectement, à
mettre en application le principe de la part juste et équitable. Cependant,
pour prendre d’abord l’idée de la façade maritime, on ne saurait voir dans
cette ligne imaginaire la base de la délimitation du plateau continental des
Etats intéressés, car la notion du plateau continental considéré comme Ie
prolongement naturel ou la continuation du territoire de l'Etat riverain
empêche de traiter un espace maritime de la même manière qu’une
masse terrestre. Quant à la théorie des secteurs, cette idée, qui semble
découler directement du principe de la part juste et équitable, aurait cette
conséquence inadmissible qu’elle obligerait à réexaminer et à refaire les
accords de délimitation du plateau continental de la mer du Nord, non
seulement entre les Etats Parties aux présentes affaires mais entre ces
Etats et les Etats tiers.

La conception qui fait de la délimitation du plateau continental une
affaire de rapports bilatéraux, abstraction faite des relations avec les
Etats tiers, et qui en reconnaît les effets, est sans doute sujette à critique;
on peut lui reprocher de conduire à l'application de la maxime prior in
tempore, potior in jure. H est évident que tout accord entre Etats en
matière de délimitation doit être conforme au droit international et qu'il
ne peut donc porter atteinte aux droits des tiers. Cependant, comme la
délimitation du plateau continental peut se faire par accord bilatéral, rien
ne permet de prétendre que les accords conclus entre le Danemark ou les
Pays-Bas et un Etat tiers, ou entre des Etats tiers, en matière de délimi-
tation du plateau continental de la mer du Nord, ne sont pas prima facie
valables à l’égard de tous. Au nom de la sécurité de l’ordre juridique
international, il faut éviter que la validité d’un accord puisse être remise
en cause, motif pris de ce qu'il aurait une incidence défavorable pour un
Etat tiers désireux d'accomplir un certain acte postérieurement à cet
accord. Cette dernière conséquence doit en effet être acceptée dans la
mesure où le système actuel de délimitation du plateau continental se
fonde sur le principe de la priorité de l'accord négocié (art. 6, par. 1 et 2).

Si Pon applique le principe de la répartition juste et équitable au lieu de
la délimitation selon le principe de l’équidistance, quels seront les critères
pour opérer la division du plateau continental entre les Etats riverains de
la mer du Nord? Outre le système de la façade maritime et la théorie des
secteurs susmentionnés, bien des facteurs peuvent entrer en considération:
la longueur de la ligne côtière, le prolongement de la frontière terrestre,
des lignes tracées perpendiculairement à la direction générale de la côte,

191
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 191

le rapport avec la surface du territoire des Etats intéressés, etc. Enfin la
répartition des ressources naturelles du sous-sol et l'unité de gisement
peuvent aussi constituer un important facteur à prendre en considération.
Réexaminer et tracer à nouveau les limites du plateau continental déjà
fixées par les Etats de la mer du Nord n'üirait pas sans de très grandes
complications. [1 en est de même pour les limites concernant les trois
Etats Parties aux présentes affaires. Par conséquent le principe de l’équi-
distance doit être apprécié à sa juste valeur même sous son aspect négatif,
qui est d'éviter les complications que pourrait entraîner l'introduction de
l'idée de répartition.

La thèse de l'Allemagne selon laquelle Ja délimitation du plateau con-
tinental de la mer du Nord entre les Parties devrait être régie par le
principe de ia part juste et équitable n’apparait donc pas fondée.

Dans ces conditions, il faut renoncer à examiner les questions énumé-
rées ci-après, qui présupposent une répartition juste et équitable ou du
moins l'application du principe de justice et d'équité, et qui sont sans
pertinence dans les présentes affaires:

a) Les questions relatives aux accords de délimitation du plateau con-
tinental conclus entre le Danemark ou les Pays-Bas et un Etat tiers,
par exemple le Royaume-Uni ou la Norvège.

b) Les questions relatives à la validité de Paccord de délimitation du
plateau continental entre le Danemark et les Pays-Bas.

ec) Les questions portant sur une définition détailiée du plateau con-
tinental et de ses limites en général.

d) Les questions qui mettent en jeu les particularités du plateau con-
tinental de la mer du Nord.

ec} Les questions concernant la nature et l'emplacement des ressources
naturelles du lit et du sous-sol de la mer du Nord.

f) Les questions soulevées par l'exploitation commune d'un gisement
situé de part et d'autre de la limite des Etats en cause.

VI

La deuxième question, qu'il convient à présent d'aborder, est celle de
l'indivisibilité des deux affaires dont la Cour est saisie et de l'effet combiné
des deux lignes de délimitation gemano-danoise et germano-néerlandaise
-— ou encore la question de savoir si les deux affaires devraient être
examinées indépendamment l'une de l'autre.

Il est tout d'abord à noter que cette question est essentiellement liée à
celle qui a été évoquée précédemment — celle de la délimitation, par
opposition à une répartition juste et équitable. Si l'on se prononce en
faveur de la délimitation il faut, de toute évidence, reconnaitre aussi que
les deux affaires sont indépendantes. Si au contraire on penche pour la
répartition, il faut alors accepter l'effet conjugué des deux lignes.

192
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 192

Il est évident que la Cour est saisie de deux affaires: l’une entre le
Danemark et la République fédérale et l’autre entre la République fédé-
rale et les Pays-Bas. Les deux affaires ont trait à des zones différentes du
plateau continental de la mer du Nord. Elles ont été portées devant la Cour
en même temps mais par des compromis distincts. I] reste que les questions
à trancher sont juridiquement identiques et que le Danemark et les Pays-
Bas font cause commune. C'est Ja raison pour laquelle la Cour a ordonné
le 26 avril 1968, en application du protocole tripartite, la jonction des
instances et la désignation d’un seul juge ad hoc par les Gouvernements
du Danemark et des Pays-Bas.

La jonction des deux instances, pour des raisons de commodité pro-
cédurale, n'implique nullement que, du point de vue du fond, il y ait une
affaire au lieu de deux. La situation n’est pas la même à cet égard que
pour le Sud-Ouest africain.

En réalité les deux litiges sur lesquels la Cour doit se prononcer intéres-
sent deux lignes de délimitation différentes, à savoir les limites germano-
danoise et germano-néerlandaise. [1 en découle qu’en statuant sur le fond
la Cour ne devrait pas prendre en considération l'existence simultanée et
l'interrelation ou «effet combiné » des deux lignes, celles-ci n’ayant au-
cune existence d’un point de vue procédural.

Les arguments présentés au nom de la République fédérale, arguments
qui font appel aux notions d'injustice et d’inéquité, sont néanmoins
fondés sur la doctrine de l'effet combiné. Le grief de la République
fédérale porte sur le fait que l'étendue bornée par les deux lignes d’équi-
distance ne lui parait pas satisfaisante.

Il ne faut pas perdre de vue que la présentation simultanée des deux
affaires à la Cour n’avait aucun caractère de nécessité. Si les deux Gouver-
nements avaient pu prévoir que leur coopération sur le plan de la procé-
dure pouvait avoir des effets défavorables en raison de [’« effet combiné »
des deux lignes, ils auraient préféré retarder de quelques années l’ouver-
ture de l’une des instances ou n'auraient porté les deux affaires devant
la Cour qu'avec un certain intervalle.

Pour les raisons qui précèdent, les deux affaires ne doivent pas, quant
au fond, être considérées comme une seule et même affaire, mais plutôt
comme des affaires distinctes et indépendantes.

VIT

L'un des problèmes qui me paraissent importants est celui de la relation
hiérarchique qui existe entre deux types de normes juridiques, à savoir
entre le droit naturel et le droit positif. I] n’est peut-être pas inutile de
souligner, à l'intention de tous ceux que les problèmes juridiques intéres-
sent, que ce thème éternel de discussion académique a été repris dans les
écritures et dans les plaidoiries comme l’une des thèses présentées au nom
de la République fédérale.

193

 
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 193

La République fédérale s’est refusée tout d'abord à admettre que le prin-
cipe de l'équidistance, énoncé au paragraphe 2 de l’article 6, lui soit oppo-
sable. Elle s'est ensuite efforcée de lui dénier également le caractère de règle
de droit international coutumier. Pour finir, et afin de parvenir au même
résultat, elle a fait appel à diverses considérations juridico-philosophiques
au sujet des deux types de normes: le droit naturel et le droit positif.

La République fédérale a plaidé que l’application du paragraphe 2 de
l'article 6 de la Convention, qui consacre le principe de l’équidistance,
devrait être subordonnée à une norme de droit supérieure qui n'est autre
que le principe de la répartition juste et équitable, découlant de l’idée de
«justice distributive » {justitia distributiva) (mémoire, par. 30, p. 30), des
«principes généraux de droit reconnus par les nations civilisées » (art. 38,
par. I c), du Statut) et de ce qu’on appelle le droit naturel des nations
(audience du 5 novembre 1968).

En un mot, la République fédérale semble refuser toute application du
paragraphe 2 de l'article 6 de la Convention, pour la raison que cette
application aurait dans son cas des conséquences rigoureuses ; elle insiste
d'autre part pour qu'entre en jeu la norme de la répartition juste et
équitable, comme supérieure au principe de l’équidistance. On songe à ce
propos à la manière dont, en droit anglais, il est possible de faire appel à
l'equity pour atténuer les effets de la common law: dans le cas présent, la
République fédérale invoque le rôle correctif ou complémentaire du droit
naturel à l'égard du droit positif.

Cependant, du point de vue de la doctrine traditionnelle du droit
naturel, il ne semble pas que la possibilité de faire primer une règle de
droit positif par un principe de droit naturel puisse s'appliquer dans le cas
présent. Le droit naturel n'intervient ainsi que dans la mesure où les
régles du droit positif sont manifestement immorales et contraires a ses
propres principes — question qui ne peut se poser au sujet de l’équi-
distance. Le droit naturel ne peut étre invoqué a tout propos pour contester
la validité de régles du droit positif sous le prétexte que ces régles ne sont
pas conformes aux notions de justice et d’équité, et par conséquent lui
sont contraires. Son rôle n’est pas de laisser le champ libre à toutes
sortes de thése subjectives et arbitraires par lesquelles on refuserait
d'admettre la validité du droit positif, cela aux dépens des nécessités
pratiques et de la certitude du droit. Si une règle de droit positif est censée
produire des effets rigoureux ou gênants, la solution n’est pas de lui
refuser toute validité en raison de son caractère injuste et inéquitable, mais
d'en proposer la modification.

Dans les présentes affaires, l'application du principe de Péquidistance
ne produit ni injustice ni inéquité, contrairement à ce qui a été soutenu au
nom de la République fédérale. En réalité la question de l'équidistance se
pose sur le terrain de l'efficacité: en d’autres termes, il s’agit de savoir
quelle est la méthode la plus pratique et la plus commode pour délimiter
le plateau continental. Le problème est donc d'ordre technique; il ne se
prête pas à une appréciation morale ni à l'entrée en jeu d’un principe

194
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 194

supérieur de droit naturel. Bien entendu, l'application de la règle tech-
nique de l'équidistance peut avoir des effets injustes et inéquitables. La
République fédérale affirme que ce serait le cas en ’'espéce mais, on l’a vu
plus haut, rien ne permet de dire que l’application du principe de léqui-
distance en matière de délimitation aboutisse ici à des résultats injustes
et inéquitables.

On notera en passant que le type de justice aristotélicienne invoquée
au nom de la République fédérale — à savoir la justitia distributiva —
semble n’avoir qu’un rapport assez lointain avec les faits de la cause. La
justitia distributiva doit régir les relations entre un corps constitué et ses
membres; il s'agit donc d’une obligation du corps constitué à l’égard de
ses membres. Si l’on veut faire intervenir une catégorie particulière de
justitia, ce devrait être la justitia commutativa qui gouverne les rapports
entre individus au sein d'une société, le problème étant celui de la justice
entre Etats comme membres individuels de la communauté internationale
et non pas les obligations de la communauté internationale à l'égard des
Etats qui en sont membres.

En somme, lorsque la République fédérale cite le droit naturel ou la
justice distributive comme base du principe de la répartition juste et
équitable, elle ne fait que réaffirmer l’idée que jus est ars boni et aequi.

La République fédérale propose le principe de la délimitation juste et
équitable comme variante du principe de la répartition juste et équitable,
afin de faire pièce à l’application exclusive du principe de l’équidistance.
Il me semble que la différence entre l’une et l'autre notion est purement
verbale, en ce sens qu’une délimitation juste et équitable porte en elle
l'idée de répartition — témoin le fait que, dans les deux cas, les facteurs
à prendre en considération pour parvenir à la justice et à l'équité sont
identiques. Je dirais donc que la réfutation (pour les raisons exposées
plus haut) du principe de la répartition juste et équitable défendu au
nom de la République fédérale peut s'appliquer mutatis mutandis au prin-
cipe de la délimitation juste et équitable.

Il convient de rappeler à ce sujet que l’arrêt rejette catégoriquement le
principe de la répartition juste et équitable. Dans la mesure cependant
où il cite les facteurs à prendre en considération qui ont été avancés par
la République fédérale à propos dudit principe, la situation n’est pas
sensiblement différente de ce qu’elle serait si le principe lui-même était
reconnu. Quant au principe de la délimitation juste et équitable, il ne
constitue rien de plus qu’une réaffirmation de l’idée de droit.

Il en va de même lorsque la République fédérale invoque le para-
graphe | c} de l’article 38 comme devant servir de base à application du
principe de la répartition juste et équitable; ce dernier étant vague et
abstrait ne peut en effet fournir le moindre critère pour parvenir à une
solution dans les présentes affaires.

Le caractère de «principe général de droit » est plus aisément décelable

195

 
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 195

dans le principe de l’équidistance que dans le prétendu principe de la
répartition juste et équitable. A mon sens, le processus normatif qui a
abouti à la Convention de Genève et, parallèlement, la formation de
règles de droit international coutumier reprenant le principe de l'équi-
distance, indiquent l'existence d’un principe ou méthode à caractère tech-
nique et donc universel, dénominateur commun du droit conventionnel
et du droit coutumier en la matière.

En somme, le principe de la répartition ou de la délimitation juste et
équitable ne l'emporte à mon avis aucunement sur l'application du prin-
cipe de l’équidistance. La doctrine du droit naturel ou les principes géné-
raux de droit invoqués par la République fédérale n’ont pas d'application
ici.

*
* *

Pour les raisons précédemment exposées, ma conclusion sera la sui-
vante:

1. Le premier principe de droit international à appliquer à la délimi-
tation, entre les Parties, des zones du plateau continental de la mer du
Nord est, comme je l’ai indiqué plus haut, celui de l’obligation de négocier
en vue d’aboutir à un accord. Je partage donc sur ce point l’avis de la Cour,
qui me paraît irréfutable. Le fait que des négociations approfondies entre
les gouvernements des Parties ont précédé le dépôt des compromis ne mo-
difie en rien cette conclusion. Une nouvelle tentative de parvenir à un
accord par des négociations effectives n’est pas exclue au présent stade;
elle est au contraire obligatoire.

2. La priorité à accorder à la négociation et à l’accord est un principe
de caractère procédural. La question se pose alors de savoir quel principe
doit l'emporter quant au fond en matière de délimitation du plateau
continental: le principe de l’équidistance ou celui de l’équité?

Pour les raisons indiquées plus haut, je regrette de ne pouvoir suivre
ici la Cour et de partager au contraire l’opinion de ceux qui donnent la
préférence au premier principe. En particulier, je ne puis faire mienne Ja
position adoptée par la Cour au sujet de application du principe de
l'équité aux présentes affaires, car elle équivaut à formuler une conclusion
en trois points qui sont les suivants:

Premièrement, la Cour reconnaît que la délimitation par application
du principe de l’équidistance aurait en l'occurrence des effets injustes et
inéquitables pour la République fédérale d'Allemagne, ce qui n’est pas le
cas, ainsi que je l’ai indiqué.

Deuxièmement, partant de cette hypothèse, la Cour admet — donnant
en cela raison à la République fédérale — que l’on fasse appel à des
notions supérieures de droit telles que la justice, l’équité et la raison,
évidentes en elles-même mais qui, par leur caractère général et abstrait,

196

 
PLATEAU CONTINENTAL (OP. DISS. TANAKA) 196

ne peuvent fournir en l’espéce aucun critère de délimitation précis. Ren-
voyer à l’équité n’est rien d’autre qu’une pétition de principe.
Troisièmement, les facteurs qui peuvent être pris en considération pour
mettre en œuvre le principe d’équité sont de nature diverse et prêtent à
différentes appréciations. Il paraît donc fort douteux que les négociations
aient des chances d’aboutir à un résultat; il est plus probable, au contraire,
qu’elles engendreront des complications et des confusions nouvelles.

On peut dire que la décision de la Cour revient à suggérer aux Parties
de régler leur différend par des négociations ex aequo et bono sans leur
indiquer quels sont les «principes et les règles de droit international » —
c’est-à-dire des principes et des règles juridiques obligatoires et non des
considérations (facteurs ou critères) de pure convenance, extérieurs aux
normes juridiques et au sujet desquels les Parties n’ont pas demandé
d'indications.

On peut également soutenir que, par cette décision, la Cour semble
légiférer en faveur de la répartition du plateau continental, qui n'aurait
pas un caractère déclaratoire mais constitutif de droit, cela à lopposé et
en contradiction du concept de délimitation.

L'élément important, dans les présentes affaires, est que les Parties
devraient avoir la certitude de pouvoir conclure des négociations appro-
fondies et peut-être indéfiniment répétées en appliquant finalement le
principe de l’équidistance. Autre considération d'importance: en recon-
naissant au principe de l'équidistance la valeur d’une règle de droit appli-
cable dans le monde entier, la Cour contribuerait au développement
progressif du droit international.

{ Signé) Kotaro TANAKA.

197
